internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-126522-03 date date legend taxpayer corp corp corp generator power marketer state a state b state c location a facility substation b c d plr-126522-03 e f g h k m n o p dear this letter responds to your letter dated date submitted on behalf of taxpayer requesting a letter_ruling concerning whether the payments made by generator to corp which in turn reimbursed taxpayer for the cost of a high-voltage electric interconnection will be excluded from taxpayer’s gross_income as a contribution to the capital of taxpayer under sec_118 of the internal_revenue_code and will not be treated as a contribution_in_aid_of_construction to taxpayer under sec_118 taxpayer represents that the facts are as follows taxpayer is a regulated_public_utility organized under the laws of state a and state b taxpayer provides power transmission and distribution services to independent power producers and other stand-alone power generators collectively sags taxpayer is a wholly-owned subsidiary of corp a state a corporation corp is a wholly-owned subsidiary of corp taxpayer is a member of the consolidated_group for federal_income_tax purposes of which corp is the common parent generator is a sag located in state the generator power generation facility the facility is located in taxpayer’s service area at location a which includes state a state b and state c pursuant to ferc order no regulated public_utilities such as taxpayer must allow sags to interconnect to the transmission grid so that generators can sell or wheel power over the transmission grid for delivery to customers or other intermediaries collectively customers similar to most other regulated public_utilities taxpayer required generator to pay the design engineering and construction costs for all transmission lines substations modifications and network system upgrades collectively the interconnection necessary to interconnect the plr-126522-03 facility to taxpayer’s transmission grid taxpayer designed engineered constructed and owned the interconnection and was reimbursed for all related costs by generator consequently taxpayer and generator each entered into certain agreements that allowed the facility access to taxpayer’s transmission grid for the purpose of selling its power to customers in the wholesale power market the facility commenced commercial operation on b and physically interconnected to taxpayer’s transmission grid at that time prior to commercial operations generator entered into a tolling agreement with power marketer whereby power marketer agreed to supply natural_gas to the facility and generator agreed to deliver the resulting electricity to power marketer generator does not store any natural_gas at the facility and legal_title to the natural_gas remains with power marketer further generator never has legal_title to the electricity produced by the facility power marketer owns the electricity and sells or wheels the electricity to customers in the wholesale power market title to the electricity passes to customers prior to the transmission of the electricity on taxpayer’s transmission grid specifically title to the electricity owned by power marketer passes to customers at the meter located at the high side of the step-up transformer on the facility side of the point of interconnection additionally the facility interconnects to taxpayer’s transmission grid through a one-way interconnection that allows electricity to flow only in the direction of the transmission grid not in the direction of the facility thus the transfer of the interconnection to taxpayer was made exclusively in connection with the sale of power to customers in the wholesale power market corp and generator initially entered into an interconnection services agreement on h the isa whereby generator was granted interconnection service under the corp open access transmission tariff corp is the independent system operator that manages the reliability of the bulk power transmission system and facilitates the competitive wholesale power market in the service area in which the facility operates corp coordinates the planning of all interconnected power generation to the transmission system located in the corp service area manages the wholesale power market for the corp service area and provides accounting and billing services for all related transactions in taxpayer’s case corp was the independent middle-man that approved the interconnection of the facility to taxpayer’s transmission grid and coordinated the construction of and payment for the interconnection for example corp periodically billed generator for the accrued construction costs of the interconnection and subsequently remitted the payments to taxpayer pursuant to the isa generator also agreed to provide a letter_of_credit to corp in the amount of dollar_figurec naming corp and taxpayer as beneficiaries to secure the estimated costs of construction for the taxpayer-owned interconnection in summary taxpayer was responsible for the construction and ownership of the interconnection and was reimbursed for the costs of construction by corp after corp billed and received payment from generator plr-126522-03 on k taxpayer and generator entered into the interconnection agreement the ia whereby taxpayer and generator agreed to interconnect the facility to the taxpayer’s transmission system specifically taxpayer agreed to interconnect the facility to taxpayer’s transmission grid in order to enable the transfer of energy and ancillary services produced by the facility from the point of interconnection directly to the transmission grid the facility initially consisted of m gas-fired d megawatt simple- cycle combustion turbine generators used in the production of electricity generator planned to add an additional e megawatt steam turbine generating unit at some future date to increase the total generating capacity of the facility to f megawatts the facility interconnected to taxpayer’s transmission grid at the point of interconnection the point of interconnection was at the disconnect switch which is the point in the high-voltage power line where the taxpayer could flip a switch to either connect or disconnect the facility from taxpayer’s substation and transmission grid everything on taxpayer’s side of the point of interconnection was owned by taxpayer and considered a part of the transmission grid title to the electricity produced by the facility and wheeled to customers was owned by power marketer and passed to the customers prior to the point of interconnection and consequently prior to the transmission of the electricity on the taxpayer’s transmission grid generator never owned title to the electricity certain construction was necessary in order to connect the facility to the transmission grid at the substation for example taxpayer had to replace or upgrade certain high voltage equipment that included at the substation a g kv substation ring bus strain conductor and certain g kv group operated disconnect switches as well as the upgrade of incoming terminal position bus and metering instrument transformers the construction of the interconnection and the resulting payments for costs of construction pursuant to the ia and the isa occurred prior to the initial sale of power by the facility to the customers the ia will remain in full force and effect from unless it is terminated pursuant to the provisions of article p of the ia taxpayer did not include the costs of the interconnection in the regulatory rate base upon which its rates are determined under standard cost-based rate regulation generator capitalized the cost of the interconnection as an intangible asset recovering costs using the straight-line method_of_depreciation over a useful_life of twenty years taxpayer requests a ruling that the payments made by generator to corp that in turn reimbursed taxpayer for the costs of design engineering and construction of the interconnection will not be a contribution_in_aid_of_construction to taxpayer under sec_118 and will be excluded from taxpayer’s gross_income as a contribution_to_capital under sec_118 plr-126522-03 sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_52_irb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to plr-126522-03 sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recovered using the straight-line method over a useful_life of years in the instant case the transfer of the interconnection is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the project is a stand-alone generator as contemplated under notice_2001_82 plr-126522-03 generator and taxpayer have entered into a long-term interconnection agreement the interconnection will be used in connection with the transmission of electricity for sale to third parties the cost of the interconnection will not be included in taxpayer’s rate base no amount of power will flow back over the interconnection to generator ownership of the electricity wheeled will not be with generator prior to its transmission on the grid and the cost of the interconnection will be capitalized by generator as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the transfer of the interconnection by generator to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite plr-126522-03 finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect based on the facts presented we conclude that the transfer of the interconnection by generator to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co therefore the transfer of the interconnection by generator to taxpayer will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer and generator we rule that the transfer of the interconnection by generator to taxpayer will not constitute a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied on whether the agreement between generator and power marketer is a sales contract or a service agreement plr-126522-03 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file copies of this letter are being sent to taxpayer and the second authorized legal_representative listed sincerely walter woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
